Dissenting Opinion by
Mr. Chief Justice Bell:
I dissent, and would not allow any interest in this trespass case. It is, and for a long time has been, the settled law in this Commonwealth that interest as such is not allowed in tort actions when the damages sought to be recovered are unliquidated: Girard Trust Corn Exchange Bank v. Brink’s, Inc., 422 Pa. 48, 57, 220 A. 2d 827 (1966) ; Carbondale City School District v. Fidelity and Deposit Company of Maryland, 346 Pa. 491, 31 A. 2d 279; Klages v. Philadelphia & Reading Terminal Co., 160 Pa. 386, 28 Atl. 862; Act of April 6, 1859, P. L. 381, §1, 12 P.S. §781 and 1 Sm. L. 7, §2, 12 P.S. §782. If there are to be any exceptions, I believe they should not be applicable in this case.